DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims  5-8, 13, 16 and 18-23 are pending.
In light of Terminal Disclaimer filed on 12-10-2020 the double patenting rejection has been withdrawn.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Yanbin Xu (Reg. No. 65,418),  on 04-15-2020.

	5. (Currently Amended)  A model training method for training an anomaly detection model and a classification model, comprising:
, wherein the anomaly detection model is a first machine learning model configured to detect data of a first type, and the anomaly detection model is trained by: acquiring a first sample data set, wherein an amount of  data of the first type in the first sample data set is greater than [[that]] an amount of  data of a second type in the first sample data set; and using the first sample data set to train the anomaly detection model; and
training the classification model, wherein the classification model is a second machine learning model configured to classify other data than the data of the first type detected by the anomaly detection model, and the classification model is trained by: detecting, by the anomaly detection model, an abnormal sample data set from a second sample data set; and using the abnormal sample data set to train the classification model.

13. (Currently Amended)  A computer device, comprising:
a processor; and
a memory for storing instructions executable by the processor,
wherein the processor is configured to train an anomaly detection model and a classification model, the anomaly detection model being a first machine learning model configured to detect  data of a first type, the classification model being a second machine learning model configured to classify other data than the  data of the first type detected by the anomaly detection model;
wherein in training the anomaly detection model, the processor is further configured to: acquire a first sample data set, an amount of  data of the first type in the first sample of a second type in the first sample data set; and use the first sample data set to train the anomaly detection model; and
wherein in training the classification model, the processor is further configured to: detect, by the anomaly detection model, an abnormal sample data set from a second sample data set; and use the abnormal sample data set to train the classification model.

16. (Currently Amended)  A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a computer device, cause the computer device to perform a model training method for training an anomaly detection model and a classification model,  the method comprising:
training the anomaly detection model, wherein the anomaly detection model is a first machine learning model configured to detect data of a first type, and the anomaly detection model is trained by: acquiring a first sample data set, wherein an amount of of the first type in the first sample data set is greater than [[that]] an amount of  data of a second type in the first sample data set; and using the first sample data set to train the anomaly detection model; and
training the classification model, wherein the classification model is a second machine learning model configured to classify other data than the data of the first type detected by the anomaly detection model, and the classification model is trained by: detecting, by the anomaly detection model, an abnormal sample data set from a second sample data set; and using .

Allowable Subject Matter
Claims 5-8, 13, 16 and 18-23  are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above, for the reasons put forth in the Remarks of 12/04/2020 (pages 11-12), and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437